PER CURIAM.
Appellant’s conviction for assault upon Stan Rowell with intent to commit manslaughter is affirmed. However, there is no evidence in the record to indicate that appellant fired any shots in the direction of James Layman or, in fact, even knew of Layman’s presence at the scene. Cf. Johnson v. State, 1907, 53 Fla. 45, 43 So. 779. Therefore, the judgment of conviction and sentence for assault upon James Layman with intent to commit manslaughter are hereby reversed.
HOBSON, A. C. J., and BOARDMAN and GRIMES, JJ., concur.